Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 20, 21, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8 of U.S. Patent No. 9348909 in view of Kuznetsov (8713618) and Thomas (2016/0066021).
 
Claims 18, 36, and 37 of application 16/826101 recite a method comprising: crawling, by a crawler component executed by a processor, one or more predetermined video reference sources and selectively ingesting, by an ingest component executed by a processor, metadata of one or more corresponding videos based on predetermined ingest criteria, analyzing the ingested video metadata, by an analysis component executed by a processor, to identify moments in the corresponding video by parsing comments relating to the video, identifying a moment if a comment includes a reference to a time in the video and storing the time and a text of the comment in a record of the moment, filtering the videos, by a filtering component executed by a processor, based 
The method of U.S. Patent No. 9348909 claim 1 differs from the instant application claims 18, 36, and 37 in that it fails to disclose filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos, rating the first channel videos according to moments identified in the video.
In an analogous art, Kuznetsov discloses rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is based on any moments identified in the video (col. 9, lines 44-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9348909 to include the abovementioned limitation, as taught by Kuznetsov, for the advantage of facilitating the process of locating desirable content.
However, U.S. Patent No. 9348909 and Kuznetsov fail to teach filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos.
In an analogous art, Thomas discloses filtering the videos based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos ([0160]);


Claims 18, 20, 21, 22, 36, and 37 of the instant application correspond to claims 1, 4, 5, 8, 1, 1, respectively of the conflicting Patent 9348909.

Claims 18, 20, 21, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 15 of U.S. Patent No. 9594834 in view of Kuznetsov (8713618) in view of Thomas (2016/0066021).

Claims 18, 36, and 37 of application 16/826101 recite a method comprising: crawling, by a crawler component executed by a processor, one or more predetermined video reference sources and selectively ingesting, by an ingest component executed by a processor, metadata of one or more corresponding videos based on predetermined ingest criteria, analyzing the ingested video metadata, by an analysis component executed by a processor, to identify moments in the corresponding video by parsing comments relating to the video, identifying a moment if a comment includes a reference to a time in the video and storing the time and a text of the comment in a record of the moment, filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria, rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is 
The method of U.S. Patent No. 9594834 claim 1 differs from the instant application claims 18, 36, and 37 in that it fails to disclose filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos, rating the first channel videos according to moments identified in the video.
In an analogous art, Kuznetsov discloses rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is based on any moments identified in the video (col. 9, lines 44-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9594834 to include the abovementioned limitation, as taught by Kuznetsov, for the advantage of facilitating the process of locating desirable content.
However, U.S. Patent No. 9594834 and Kuznetsov fail to teach filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos.
In an analogous art, Thomas discloses filtering the videos based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos ([0160]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9594834 and 

Claims 18, 20, 21, 36, and 37 of the instant application correspond to claims 1, 14, 15, 1, and 1, respectively of the conflicting Patent 9594834.

Claims 18, 20, 21, 36, and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5, of U.S. Patent No. 9785709 in view of Kuznetsov (8713618) in view of Thomas (2016/0066021).

Claims 18, 36, and 37 of application 16/826101 recite a method comprising: crawling, by a crawler component executed by a processor, one or more predetermined video reference sources and selectively ingesting, by an ingest component executed by a processor, metadata of one or more corresponding videos based on predetermined ingest criteria, analyzing the ingested video metadata, by an analysis component executed by a processor, to identify moments in the corresponding video by parsing comments relating to the video, identifying a moment if a comment includes a reference to a time in the video and storing the time and a text of the comment in a record of the moment, filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria, rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is based on any moments identified in the video, and selectively delivering the videos, by a delivery component executed by a processor, based on results of the rating step.

In an analogous art, Kuznetsov discloses rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is based on any moments identified in the video (col. 9, lines 44-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9785709 to include the abovementioned limitation, as taught by Kuznetsov, for the advantage of facilitating the process of locating desirable content.
However, U.S. Patent No. 9785709 and Kuznetsov fail to teach filtering the videos, by a filtering component executed by a processor, based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos.
In an analogous art, Thomas discloses filtering the videos based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos ([0160]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9785709 and Kuznetsov, to include the abovementioned limitation, as taught by Thomas, for the advantage of facilitating the process of locating desirable content.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27, 29-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov (8713618) in view of Thomas (2016/0066021).

As for claim 18, Kuznetsov discloses a method for ingesting and delivering video comprising: 
crawling, by a crawler component executed by a processor, one or more predetermined video reference sources and selectively ingesting, by an ingest component executed by a processor, metadata of one or more corresponding videos based on predetermined ingest criteria (col. 6, lines 6-15, col. 2, lines 28-35); 
analyzing the ingested video metadata, by an analysis component executed by a processor, to identify moments in the corresponding video by parsing comments relating to the video, identifying a moment if a comment includes a reference to a time in the video and storing the time and a text of the comment in a record of the moment (col. 5, line 42-col. 6, line 36); 

rating, by a rating component executed by a processor, the videos according to predetermined rating factors, at least one of which is based on any moments identified in the video (col. 9, lines 44-65); and  
selectively delivering the videos, by a delivery component executed by a processor, based on results of the rating step (col. 10, lines 23-43).  
However, Kuznetsov fails to disclose:
filtering the videos based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos;
In an analogous art, Thomas discloses filtering the videos based on predetermined filtering criteria corresponding to at least a first channel to identify first channel videos ([0160]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuznetsov’s invention to include the abovementioned limitation, as taught by Thomas, for the advantage of facilitating the process of locating desirable content.


As for claim 19, Kuznetsov discloses wherein, for at least one video, metadata is ingested from both its video reference source and from a video host, the video host being different than the video reference source and hosting the at least one video (video database 128 and client 130; col. 4, lines 24-36, lines 49-54 ).  

As for claim 20, Kuznetsov discloses further comprising after a video's metadata is first ingested, ingesting additional metadata for the video that is dated after a last time that metadata was ingested for the video (col. 6, lines 1-5).  

As for claim 21, Kuznetsov discloses further comprising identifying additional moments in the additional metadata, identifying an additional moment if a comment in the additional metadata includes a reference to a time in the video and storing the time and a text of such a comment in a record of the additional moment (col. 6, lines 1-5).

As for claim 22, Kuznetsov discloses further comprising rating the video after ingesting the additional metadata based on all metadata ingested for the video (col. 9, lines 44-65).

As for claim 23, Kuznetsov discloses wherein a first channel video is delivered to a user as a result of the delivering step and the method further comprises, after delivering the first channel video, re-rating remaining first channel videos after ingesting additional metadata and delivering a second first channel video after the first channel video based on the re- rating (col. 6, lines 1-5, col. 9, lines 44-65).  

As for claim 24, Kuznetsov and Thomas discloses wherein a first channel video is delivered to a user as a result of the delivering step and the method further comprises, after delivering the first channel video: 

analyzing the metadata of the additional videos to identify moments in the corresponding additional video by parsing comments relating to the additional video (Kuznetsov: col. 5, line 42-col. 6, line 36);
identifying a moment if a comment includes a reference to a time in the additional video and storing the time and a text of the comment in a record of the moment (Kuznetsov: see fig. 2; col. 5, lines 42-62); 
filtering the additional videos, based on the predetermined filtering criteria corresponding to at least the first channel to identify additional first channel videos videos (Thomas: [0160]);
re-rating the remaining first channel videos together with the additional first channel videos according to predetermined rating factors, at least one of which is based on any moments identified in the videos (Kuznetsov: col. 9, lines 44-65); and  
selectively delivering a second first channel video from among the remaining first channel videos and additional first channel videos based on results of the re-rating step (Kuznetsov: col. 10, lines 23-43). 

As for claim 25, Kuznetsov discloses wherein the ingesting, analyzing, filtering, re-rating and delivering steps of claim 24 are performed continuously (col. 9, lines 44-65).  
	


As for claim 27, Kuznetsov discloses wherein the first channel videos are selectively delivered one after another order of their rank as determined by the ranking step (col. 10, lines 23-44).  

As for claim 29, Kuznetsov discloses wherein the predetermined filtering criteria include at least a predetermined video category and the filtering step includes at least identifying a first channel video if the metadata of a video includes a video category corresponding to the predetermined video category (col. 4, lines 24-32, col. 4, line 64-col. 5, line 3).  

As for claim 30, Kuznetsov discloses wherein video category metadata is a type of metadata ingested in the ingesting step and is established by at least one of the video reference source and a video host (col. 4, lines 24-32, col. 4, line 64-col. 5, line 3).  

As for claim 31, Kuznetsov discloses further comprising presenting a listing of the first channel videos ordered according to the results of the ranking step (col. 9, lines 44-66).  



As for claim 33, Kuznetsov discloses wherein the predetermined rating factors include at least a total number of moments identified for each video (“number of comment uploads”; coo. 9, lines 44-66).  

Claim 36 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim. Claim 36 additionally discloses the following:
filtering the videos, by a filtering component executed by a processor, based on at least predetermined first channel filtering criteria to identify first channel videos and predetermined second channel filtering criteria, different than the first channel filtering criteria, to identify second channel videos (Thomas: [0160]); 


Claim 37 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim. Claim 37 additionally discloses the following:
recording user activity data related to a user's activity with respect to one or more videos for which metadata is ingested (col. 4, lines 40-49); 
rating for a particular user, by a rating component executed by a processor, the first channel videos according to predetermined rating factors, including at least  

Claim 28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov and Thomas as applied to claim 18 above, and further in view of Begeja (8037496).

As for claim 28, Kuznetsov and Thomas fail to disclose wherein the predetermined filtering criteria include at least a predetermined search term and the filtering step includes at least identifying a first channel video if the search term is present in a predetermined number of moments corresponding to the video.  
In an analogous art, Begeja discloses wherein the predetermined filtering criteria include at least a predetermined search term and the filtering step includes at least identifying a first channel video if the search term is present in a predetermined number of moments corresponding to the video (col. 6, lines 23-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuznetsov and Thomas’ invention to include the abovementioned limitation, as taught by Begeja, for the advantage of facilitating the process of locating desirable content.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov and Thomas as applied to claim 18 above, and further in view of Tseng (2014/0245352).

As for claim 34, Kuznetsov and Thomas discloses wherein the predetermined rating factors include at least, for each video, a sum of the number of moments identified in the video (Kuznetsov: col. 9, lines 44-66), however Kuznetsov and Thomas fail to disclose a decay function being applied to each moment prior to summing so as to place more emphasis on more recent moments.  
In an analogous art, Tseng discloses a decay function being applied to each moment prior to summing so as to place more emphasis on more recent moments ([0060]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuznetsov and Thomas’ invention to include the abovementioned limitation, as taught by Tseng, for the advantage of allowing more recent actions to be more relavant.

Claims 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov and Thomas as applied to claims 18 and 37 above, and further in view of Wong (2010/0138867).

As for claim 35, Kuznetsov and Thomas fails to disclose wherein the predetermined rating factors include at least a user defined preference and the rating step results in a personalized rating of the first channel videos for users.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuznetsov and Thomas’ invention to include the abovementioned limitation, as taught by Wong, for the advantage of facilitating the process of locating desirable content.


As for claim 38, Kuznetsov and Thomas fails to disclose wherein the user activity data includes at least an indication of videos liked by the particular user and the rating step includes at least comparing metadata of videos liked by the particular user to metadata of the first channel videos.
In an analogous art, Wong discloses wherein the user activity data includes at least an indication of videos liked by the particular user and the rating step includes at least comparing metadata of videos liked by the particular user to metadata of the first channel videos ([0096], [0099], [0117], [0136], [0194], [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuznetsov and Thomas’ invention to include the abovementioned limitation, as taught by Wong, for the advantage of facilitating the process of locating desirable content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421